Citation Nr: 1426847	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-37 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to August 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is available on Virtual VA.

The issue of entitlement to service connection for a right ear hearing loss disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran experienced tinnitus in and consistently since service.

2.  Obstructive sleep apnea was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

The Veteran seeks service connection for tinnitus, which he believes was caused by noise exposure as a machinist mate and marine machinery mechanic during service.  The Veteran gives a history of ringing in his ears in and consistently since service.  He reports worsening in recent years.

Service connection is warranted for a disability diagnosed after discharge when all the evidence establishes that it was incurred in service.  See 38 C.F.R. § 3.303 (d).

Service treatment records are negative for complaints or symptoms of tinnitus.  

A June 2008 VA examination report shows that the Veteran reported that tinnitus had its onset in 2007.  The examiner opined that left-sided tinnitus is unlikely related to inservice noise exposure because it had its onset after service.

In September 2013, the Veteran testified that the June 2008 VA examiner did not ask him about the ringing in his ears.

The rationale provided for the June 2008 opinion is inadequate.  The opinion fails to address why tinnitus is not related to the Veteran's inservice noise exposure, which caused his current service-connected left ear hearing loss disability.  Absent a more thorough rationale, the June 2008 opinion is afforded no probative value.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).

The Veteran is competent and credible to report that the first experienced tinnitus in service and since service.  A veteran's lay statements may be sufficient evidence of the onset and presence of a disability in a claim for service connection.  38 C.F.R. § 3.303(a).  

Service connection for tinnitus is warranted.

Obstructive Sleep Apnea

The Veteran seeks service connection for obstructive sleep apnea.  His wife and several of his fellow service members reported that he has experienced loud snoring and breathing cessation in and since service.  During service, his snoring earned him the nickname choo-choo train.

The Veteran did not know that sleep apnea was a disability until 2007, when a coworker heard him snore during lunch and advised him to get medical treatment.

A December 2007 sleep study revealed obstructive sleep apnea.  The Veteran has slept with a CPAP machine ever since.

Service connection is warranted for a disability diagnosed after discharge when all the evidence establishes that it was incurred in service.  See 38 C.F.R. § 3.303 (d).

The Veteran's wife and fellow service members  are competent and credible to report loud snoring and breathing cessation in and since service.  These symptoms are identical to those associated with his current sleep apnea.  There is no evidence to suggest that anything other than sleep apnea could have caused these symptoms.

Service connection for obstructive sleep apnea is warranted.


ORDER

1.  Service connection for tinnitus is granted.

2.  Service connection for obstructive sleep apnea is granted.



REMAND

The Veteran seeks service connection for a right ear hearing loss disability.  Service connection is currently in effect for a left ear hearing loss disability due to in-service noise exposure.  Right ear hearing loss has not been service-connected because it has not risen to the level of a hearing loss disability.

In September 2013, the Veteran and his wife testified that his right ear hearing has worsened since his last VA examination in June 2008.  The evidence suggests that his hearing loss, which may now rise to the level of a disability, is likely related to acoustic trauma in service.  Reexamination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to determine whether the Veteran has a right ear hearing loss disability.

If so, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right ear hearing loss is related to his active service or his left ear hearing loss disability.

If the examiner finds that a current right ear hearing loss is not related to service or left ear hearing loss, then the examiner must address why in-service noise exposure was sufficient to cause left ear hearing loss but not right ear hearing loss.  The examiner must also address whether it is possible for hearing loss to progressively worsen in the years following acoustic trauma.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


